COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In re Anthony Welch

Appellate case number:    01-18-00870-CV

Trial court case number: 18-CCV-062505

Trial court:              County Court at Law No. 4 of Fort Bend County

        On October 1, 2018, relator filed a petition and supplemental petition for writ of mandamus
in this Court. On October 9, 2018, relator filed a motion for rehearing of the petition for writ of
mandamus. Because relator’s motion for rehearing was filed prior to this Court acting on the
petition, the filing of relator’s motion for rehearing was premature. See TEX. R. APP. P. 52.9.
       Accordingly, we STRIKE relator’s motion for rehearing filed October 9, 2018.
       It is so ORDERED.

Judge’s signature: /s/ Sherry Radack
                   Acting individually      Acting for the Court


Date: October 16, 2018